Order entered November 4, 2015




                                                                   In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                        No. 05-15-00365-CR
                                                        No. 05-15-01302-CR

                                      MARK ANGELO GUAJARDO, Appellant

                                                                      V.

                                            THE STATE OF TEXAS, Appellee

                                 On Appeal from the 291st Judicial District Court
                                              Dallas County, Texas
                                Trial Court Cause Nos. F13-72357-U, F14-71086-U

                                                                ORDER
           These two appeals involve cases that were tried together.1 However, although the notices

of appeal were filed on the same date, they were delivered to this Court seven months apart. The

clerk’s and reporter’s records have now been filed in both cases. Appellant has filed a brief in

cause no. 05-15-00365-CR, but has not yet filed a brief in cause no. 05-15-01302-CR.

           The Court ORDERS the Dallas County District Clerk to file, within TEN DAYS of the

date of this order, a supplemental clerk’s record containing the February 4, 2015 judicial

confession for trial court no. F13-72357-U (05-15-00365-CR).



1
  The reporter’s record reflects that three other cases were tried with these two. The Court has no record of notices of appeal having been filed
regarding the three other cases.
        After all briefs have been filed for the two cases, the appeals will be set for submission as

companion cases.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE